Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Applicant’s arguments have been fully considered and are persuasive.  All rejections have been withdrawn.  The following is an examiner’s statement of reasons for allowance:
The prior art teaches synthesizing virtual defective product images with non-defective product images using dual energy inspection, and changing pixel values based on absorptivity of an article to be inspected, among other claim features.
In the context of the independent claim as a whole, however, the prior art does not teach an image generation device configured to generate a virtual defective-product image in which a virtual foreign-matter image representing a virtual foreign matter is synthesized with a non-defective-product image based on an electromagnetic wave transmitted through an article to be inspected containing no foreign matter, the image generation device comprising: an image acquiring unit configured to acquire a set of a first non-defective-product image and a second non-defective-product image for the same article to be inspected, the first non-defective-product image being the non-defective-product image based on an electromagnetic wave in a first energy band, the second non-defective-product image being the non-defective-product image based on an electromagnetic wave in a second energy band different from the first energy band; a first processing unit configured to change a pixel value of a first target pixel that is at 
Thus the subject matter of independent claim 1 is allowable.  The remaining dependent claims depend directly or indirectly from allowable claim 1 and are therefore also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613